Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            DETAILED ACTION

                                                   Priority

1.  Per 35 USC 119(b) (3):
(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
There is no English translation of the originally filed foreign application in the file wrapper. 
Therefore foreign priority has not been perfected.

                                   Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1: YES).
Claim 1 recites the limitations of:  
 A computer-implemented method, comprising: 	
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by an Ahead of Time (AoT) compilation of a bytecode of the smart contract; 
determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account; and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for creating and deploying a contract),  (e.g.,  receiving, a transaction for creating a contract; determining, that an initiator account of the transaction is a predefined trusted account; and in response to determining that the initiator account of the transaction is the predefined trusted account, completing, a deployment of the contract.

Claims 11,16 are also abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claims 1,11,16 includes the following additional elements:
A blockchain node, and a blockchain network, and a computer system comprising one or more computers.
The transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by an Ahead of time (Aot) compilation of a bytecode of the smart contract.

The blockchain node, blockchain network, computer system comprising one or more computers are recited at a high level of generality and being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,11, 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-10, 12-15, 17-20 which further define the abstract idea that is present in their respective independent claims 1, 11, 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-10, 12-15, 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
                         Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 2, recites, “performing an optimizing compilation for the AoT compilation of the bytecode of the smart contract”.
It is unclear to Examiner what the optimization is based on? 
Appropriate correction is required.



                                    Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-6, 9-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2019/0324772 to Fan et al, herein Fan  in view of US Patent 10,839,107 to Wei et al, herein Wei.
	Regarding claim 1, Fan discloses: A computer-implemented method, comprising: 
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract (At least: [0011], [0024], [0070], where Fan discloses a request  to generate (create) a class file for executing a smart contract on a blockchain network);
,wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by an Ahead of Time (AoT) compilation of a bytecode of the smart contract (At least: Abstract, [0006], [0019], , [0038], [0072], [0083], [0127], [0131], where Fan discloses that the class file is precompiled (compiled ahead of time), based on program logic (machine code of the smart contract), and the class file of the smart contract is process through a byte code enhancer.
Fan does not disclose, Wei  discloses:
determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account (AT least: column 3: lines 21-29;  column 11: lines 16-23    ; and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract (At least: Fig  3; column 7: lines 48-58; column 12: lines 35-48; column 16: lines 14-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).
	Regarding claim 11, Fan discloses: 
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (At least: column 19: lines 47-67; column 22: lines 13-40);
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract (At least: [0011], [0024], [0070], where Fan discloses a request  to generate (create) a class file for executing a smart contract on a blockchain network);
,wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by an Ahead of Time (AoT) compilation of a bytecode of the smart contract (At least: Abstract, [0006], [0019], , [0038], [0072], [0083], [0127], [0131], where Fan discloses that the class file is precompiled (compiled ahead of time), based on program logic (machine code of the smart contract), and the class file of the smart contract is process through a byte code enhancer.
Fan does not disclose, Wei  discloses:
determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account (AT least: column 3: lines 21-29;  column 11: lines 16-23    ; and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract (At least: Fig  3; column 7: lines 48-58; column 12: lines 35-48; column 16: lines 14-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).
	Regarding claim 16, Fan discloses: 
A computer-implemented system, comprising: 
one or more computers (At least: column 22: lines 1-13); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (At least: column 22: lines 1-40);
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract (At least: [0011], [0024], [0070], where Fan discloses a request  to generate (create) a class file for executing a smart contract on a blockchain network);
,wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by an Ahead of Time (AoT) compilation of a bytecode of the smart contract (At least: Abstract, [0006], [0019], , [0038], [0072], [0083], [0127], [0131], where Fan discloses that the class file is precompiled (compiled ahead of time), based on program logic (machine code of the smart contract), and the class file of the smart contract is process through a byte code enhancer.
Fan does not disclose, Wei  discloses:
determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account (AT least: column 3: lines 21-29;  column 11: lines 16-23    ; and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract (At least: Fig  3; column 7: lines 48-58; column 12: lines 35-48; column 16: lines 14-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).
Regarding claim 3, Fan discloses the computer-implemented method of claim 1,  Fan further discloses wherein the machine code of the smart contract is obtained by the AoT compilation of the bytecode of the smart contract by a process comprising:
compiling, by a client device that submits the transaction, the bytecode of the smart contract into the machine code of the smart contract (At least: [0083], [0131]); or
compiling, by the blockchain node, the bytecode of the smart contract into the machine code of the smart contract; or
compiling, by another blockchain node different from the blockchain node, the bytecode of the smart contract into the machine code of the smart contract.
Claims 12, 17 are rejected using the same rationale as claim 3.
Regarding claim 4, Fan discloses the computer-implemented method of claim 1. Fan does not disclose, Wei discloses wherein determining, by the blockchain node, that the initiator account of the transaction is the predefined trusted account comprises: reading, by the blockchain node, an account address of the initiator account from the transaction (At least: Fig 2 and associated text; Fig 3 and associated text  ); and in response to determining that the account address of the initiator account is included in a predefined trusted account list, determining, by the blockchain node, the initiator account is the predefined trusted account (At least:  Fig  3 and associated text; column 7: lines 48-58; column 12: lines 35-48; column 16: lines 14-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include determining, by the blockchain node, that the initiator account of the transaction is the predefined trusted account comprises: reading, by the blockchain node, an account address of the initiator account from the transaction and in response to determining that the account address of the initiator account is included in a predefined trusted account list, determining, by the blockchain node, the initiator account is the predefined trusted account in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).
Claims 13, 18 are rejected using the same rationale as claim 4.
Regarding claim 5,  Fan discloses the computer-implemented method of claim 4.  Fan does not disclose, Wei discloses wherein the predefined trusted account list is recorded in a system contract of the blockchain network, and the method further comprises: invoking, by the blockchain node, the system contract (At least: Abstract; column 3: lines 32-39);
 sending, by the blockchain node, the account address of the initiator account to the system contract (AT least: Fig  3 and associated text; column 7: lines 48-58; column 12: lines 35-48; column 16: lines 14-42);
 and receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the account address of the initiator account is included in the predefined trusted account list (AT least: Fig  3 and associated text; column 7: lines 48-58; column 12: lines 35-48; column 16: lines 14-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include wherein the predefined trusted account list is recorded in a system contract of the blockchain network, and the method further comprises: invoking, by the blockchain node, the system contract; sending, by the blockchain node, the account address of the initiator account to the system contract; and receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the account address of the initiator account is included in the predefined trusted account list in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).
Claims 14, 19 are rejected using the same rationale as claim 5.
Regarding claim 6, Fan discloses the computer-implemented method of claim 5. Fan does not disclose, Wei discloses wherein invoking, by the blockchain node, the system contract comprises: 
reading, by the blockchain node from the transaction, a contract address of the system contract (At least: column 7: lines 28-31); and 
invoking, by the blockchain node, the system contract based on the contract address (At least: column 7: lines 48-57).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include wherein invoking, by the blockchain node, the system contract comprises: reading, by the blockchain node from the transaction, a contract address of the system contract; and invoking, by the blockchain node, the system contract based on the contract address in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).
Claims 15, 20 are rejected using the same rationale as claim 6.
Regarding claim 9, Fan discloses the computer-implemented method of claim 1.  Fan does not disclose, Wei discloses wherein determining, by the blockchain node, the initiator account of the transaction is the predefined trusted account comprises: 
obtaining, by the blockchain node, a signature of the initiator account for the  transaction (AT least: column 10: lines 51-67); Fig 3 and associated text ; 
verifying, by the blockchain node, the signature of the initiator account using a public key corresponding to the predefined trusted account in a predefined trusted account list (At least: column 10: lines 51-67; Fig 3 and associated text);
 and in response to verifying the signature of the initiator account, determining, by the blockchain node, the initiator account is the predefined trusted account (At least: column 10: lines 51-67;Fig 3 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the  invention to modify Fan’s invention to include obtaining, by the blockchain node, a signature of the initiator account for the  transaction; verifying, by the blockchain node, the signature of the initiator account using a public key corresponding to the predefined trusted account in a predefined trusted account list;  and in response to verifying the signature of the initiator account, determining, by the blockchain node, the initiator account is the predefined trusted account in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).

Regarding claim 10, Fan discloses the computer-implemented method of claim 9. Fan does not disclose, Wei discloses wherein the predefined trusted account list or a public key corresponding to each trusted account in the predefined trusted account list is recorded in a system contract of the blockchain network (At least: column 3: lines 8-16) , and the method further comprises: 
invoking, by the blockchain node, the system contract, sending, by the blockchain node, the signature of the initiator account for the transaction to the system contract (At least: column 10: lines 51-67; Fig 3 and associated text);
  ; and 
receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the public key corresponding to any trusted account in the predefined trusted account list (At least: (At least: column 10: lines 51-67; Fig 3 and associated text);
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include wherein the predefined trusted account list or a public key corresponding to each trusted account in the predefined trusted account list is recorded in a system contract of the blockchain network, and the method further comprises: invoking, by the blockchain node, the system contract, sending, by the blockchain node, the signature of the initiator account for the transaction to the system contract; and receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the public key corresponding to any trusted account in the predefined trusted account list in order to ensure that by verifying the transactions using the encryption/decryption the smart contract is able to deployed and security is improved upon (Wei: column 12: lines 40-53).

4.   Claim 2 is being rejected under 35 U.S.C 103(a) as being unpatentable over Fan in view of Wei and further in view of US 2020/0341741 to Brooker et al, herein Brooker.

Regarding claim 2, Fan discloses the computer-implemented method of claim 1. Fan further discloses further wherein the machine code of the smart contract is obtained by the AoT compilation of the bytecode of the smart contract by a process comprising: performing a compilation for the AoT compilation of the bytecode of the smart contract (At least: Abstract; [0006],[0019], [0033],[0068], [0070], [0072], [0083], [0110], [0153], claim 1; Fig 12).
Fan does not specifically disclose, an optimizing compilation of the bytecode of the smart contract.
Brooker in the same field of endeavor, discloses an optimizing compilation of the bytecode associated with a service level agreement (At least: Abstract; [0044], claim 1-4).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to substitute the “service level agreement” of Brooker with the “smart contract” as disclosed in Fan and to include an optimizing compilation of the bytecode associated with a smart contract, due to the fact that both Fan and Brooker are in the same field of endeavor (compiling of machine codes) and are seeking to solve the same problem (using Ahead of time (AOT) compilation to optimize compilation of machine codes and because the results would be predictable and to ensure that the compiler includes code executable to conduct AOT compilation of source code within an execution environment of an one demand execution system (Brooker: [0063]).


5.	Claim 7 is being rejected under 35 USC 103(a) as being unpatentable over Fan in view of Wei and further in view of US Patent 10,873,456 to Dods et al, herein Dods.
Regarding claim 7, Fan discloses the computer-implemented method of claim 5. Fan further discloses wherein invoking, by the blockchain node, the system contract (At least: Abstract; column 3: lines 32-39).
 Fan does not disclose, Dods discloses the system contract comprises: 
in response to determining that a type of the transaction is a contract deployment type or a transaction of the contract deployment type comprises the machine code of the smart contract, invoking, by the blockchain node, the system contract according to a contract address of the system contract defined in a chain code of the blockchain node (At least: Fig 1a and associated text; column 6: lines 63-67;  column 7: lines 1-15).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include  in response to determining that a type of the transaction is a contract deployment type or a transaction of the contract deployment type comprises the machine code of the smart contract, invoking, by the blockchain node, the system contract according to a contract address of the system contract defined in a chain code of the blockchain node in order to ensure that safety and security for compliance tracking is improved upon (Dods: column 3: line 31-35).

6.	Claim 8 is being rejected under 35 U.S.C 103(a) as being unpatentable over Fan in view of Wei and further in view of US 2020/0402025 to Wang et al, herein Wang.
Regarding claim 8, Fan discloses the computer-implemented method of claim 5. Fan does not disclose, Wang in the same field of endeavor discloses:
 wherein the system contract is deployed in a genesis block; or, a management authority of the system contract is a blockchain administrator (At least: Fig 1: 110, 130 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan’s invention to include wherein the system contract is deployed in a genesis block; or, a management authority of the system contract is a blockchain administrator in order to ensure that the reliability of escrow transaction is improved upon (Wang: [0011]).
                                                            CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/           Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/15/2021